Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-66983 in view of Broad et al.(2014/0326115), Apell et al.(EP 3,269,520), Armbruster (4,817,483) and Fujiwara (5,001,955).
JP 2002-66983 shows a cutter device with most of the recited limitations as follows;
a fixed blade (9) extending in a first direction; 
a shaft (25) extending in a second direction intersecting the first direction; 
a round blade (10a) rotatably supported by the shaft, the round blade being configured to come into contact with the fixed blade positioned in the second direction in relation to the round blade and being configured to move in the first direction while rotating; and 
an urging portion (spring 29) configured to press the round blade in the second direction along the shaft.
JP 2002-66983 is silent about how much force his spring exerts on the blade.  Examiner takes Official Notice that it is well known to exert at least 300gf on disk blades that ride in a carriage to traverse a sheet to be cut.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example is Broad, who discusses in paragraphs 0060 and 0063 employing 300-2000gf (written as 0.3kg-2.0kg).  Additional examples can be provided if challenged, as this is common.  Furthermore, this spring force is a known results effective variable.  If you apply too little force, the sheet will not be cut, and if you apply too much force, the blades can bind.  It would have been obvious to one of ordinary skill to have modified JP 2002-66983 by making his spring apply at least 300gf, since this is known in the art for the purpose of biasing a rotary blade against a counter blade, and since it is obvious to adjust this force to avoid cutting failure or blade binding since it is known results-effective variable.
JP 2002-66983 is silent about the diameter of the blade.  Examiner takes Official Notice that it is well known for rotary blades to be at least 20mm in diameter when employed in carriages that traverse a sheet to be cut.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example is Apell (see the end of paragraph 0027).  A second example is Armbruster (lines 37,38, column 5).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have further modified JP 2002-66983 by making his blade at least 20mm in diameter, since this is known in the art for the purpose of disk blades traveling in carriages to traversely cut sheets.
In regard to the claimed D/L ratio, Examiner has marked figure 9 below, which illustrates a D/L of 1.5.  This squarely within the claimed range of 2.0 or less. 
    PNG
    media_image1.png
    600
    600
    media_image1.png
    Greyscale

  While drawings cannot be relied on to show exact measurements, there are two factors that indicate a claimed range of 2.0 or less can be relied upon.  The first factor is that the measurement “L” has certain minimum requirements, namely the thickness of the blade, the size of the spring and the thickness of element 27.  None of these three elements would work well if they were significantly less than what was drawn.  The second factor is that the drawn ratio is well within the claimed range.  If it had been illustrated as a ratio of 2.0, Examiner would have agreed with Applicant, but since it clearly shows a ratio that is well within the range, the rejection stands.
Even if it is argued that the drawings cannot be relied, they are nonetheless suggestive.  One of ordinary skill building this device would design it as illustrated, which is well within the claimed ratio range, since there is no suggestion to do otherwise.  Accordingly, it is considered to be obvious to have the ratio be 2.0 or less.
JP 2002-66983, as modified above, shows a first gear equivalent (27), a flange (10), a spring (29), with the round blade (10a) sandwiched between the first gear equivalent (27) and the flange (10).
JP 2002-66983’s first gear equivalent (27) is not a gear, but it performs the same function as Applicant’s gear by rolling along a rack-equivalent (9) to cause rotation of the blade.  Examiner takes Official Notice that it is well known for rotary blades to employ gears and a rack when employed in carriages that traverse a sheet to be cut.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   One example is Fujiwara, who shows a first gear (9) and a rack (10), with the first gear penetrating the disk blade.  Additional examples can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have further modified JP 2002-66983 by replacing elements 27 and 9 with a gear and a rack, with the gear penetrating the blade, as taught by Fujiwara and others, since they are known for the same purpose and since a gear and rack would be less likely to slip.
JP 2002-66983’s belt does not overlap the gear equivalent or fixed blade when viewing in the second direction.  Examiner notes that the exact location of the belt lacks criticality.  It would work fine in any number of locations.  Nonetheless, Kikuchi’s figure 4 is cited to show the belt overlapping the fixed blade and overlapping generally where the gear would be if it had a gear concentric with the blade.   Furthermore, the courts have long ruled that the repositioning of parts to no particular betterment is considered obvious.  See in re Japikse and MPEP 2144.04(VI)C.   It would have been obvious to one of ordinary skill to have repositioned JP 2002-66983’s belt to overlap with the gear and fixed blade in the second direction, as suggested by Kikuchi and ruled obvious by the courts, as this is shown to be an acceptable alternative.
In regard to claim 2, note JP 2002-66983’s figure 9, and how the gap between the top of the blade (10a) and the right wall (13f) is way more than 1.0mm.
As for claim 3, note the flange and spring in figure 9.
With respect to claim 5, note the printer in figure 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-66983 in view of Broad et al.(2014/0326115), Apell et al.(EP 3,269,520), Armbruster (4,817,483) and Fujiwara (5,001,955), as set forth above, and further in view of LaBrecque (5,044,241).
In regard to claim 4, the modified device has a first gear and rack (from Fujiwara), but lacks a second gear.
	Examiner takes Official Notice that it is well known to employ two gears in this situation.  An example is LaBrecque (see figure 6).  Additional examples can be provided if challenged, as this is common.
	It would have been obvious to one of ordinary skill to have further modified JP 2002-66983 by providing a multi-gear train, as is well known and taught by LaBrecque and others, in order to increase the rotational speed of the cutting disk, for better cutting action.

5.	Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new art addresses the amendments to the claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724